Citation Nr: 0601297	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-44 569	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
December 1968 to 1974.  He also had four years and one month 
of prior active service. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for service 
connection for PTSD.  In November 2005, he testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection for PTSD, in 
particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).



The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310-11 (evidence that veteran's company 
received heavy casualties during an attack, even without 
specific evidence that the veteran was "integrally involved 
in the attack" was sufficient to reopen his claim for 
service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of a 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In this particular case at hand, the veteran's service 
medical records (SMRs) are unremarkable for any psychiatric 
problems or evidence of a PTSD stressor.  His VA outpatient 
treatment (VAOPT) records indicate he was first treated for 
complaints of depression in December 2003 - 29 years after 
being discharged from military service.  At that time, he 
said that he felt his relationship with his wife seemed to be 
ending and that he was under too much pressure and stress.  
He also said that his sex life had come to a standstill 
because of his diabetes, and that he did not feel motivated 
any longer.  He went on to state that he had nightmares and 
anxious thoughts relating to his first tour of duty in 
Vietnam.  No specific PTSD stressor was noted.  He was 
diagnosed with major depression and a note was made to rule 
out PTSD.  

In March 2004, a VAOPT record indicates the veteran said that 
he was a combat engineer in Vietnam and received a Purple 
Heart Medal.  (In actuality, he was an administrative 
specialist and did not receive this commendation).  


He complained of PTSD symptoms, but he did not indicate any 
specific stressor.  A later March 2004 record indicates he 
also suffered from depression related to chronic pain issues.  
A social worker diagnosed him with PTSD and Major Depressive 
Disorder.

Although a social worker diagnosed the veteran with PTSD, the 
basis for this diagnosis is unclear.  His VA treatment 
records do not mention any specific PTSD stressor that would 
substantiate this diagnosis.  Furthermore, he told the social 
worker that he was a combat engineer and received a Purple 
Heart Medal, which is untrue.  So the social worker's opinion 
was predicated on an inaccurate premise.  See Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran or someone else).  Given 
the questionable basis for the diagnosis of PTSD, a VA PTSD 
examination is needed before the Board can accurately decide 
the merits of this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (The duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA) includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim).  

In June 2004, the veteran indicated that while he was 
attached to the 4th Infantry Division at Camp Enari, Pleiku, 
Vietnam, the camp was attacked (see VA Form 21-4138).  He 
said that from February 2, 1968 through March 1968, Camp 
Enari was attacked as part of the TET Offensive.  He also 
said they were mortared daily and infiltrated by Viet Cong.  
He said that he was assigned as a member of a reactionary 
force.  At the November 2005 video-conference hearing, he 
described being on guard duty at night during these attacks 
(see Hr'g. Tr., pg. 6).  He said the main stressor occurred 
between January 31, 1968, and February 7, 1968, during the 
TET Offensive.  He alleged that he did not just have 
administrative responsibilities while in the military, 
including in Vietnam.



The RO requested records from the veteran's personnel 
file relating to these alleged duty assignments, 
participation in combat operations, awards and 
decorations and official travel time outside the U.S.  
His DD Form 214 confirms he was in Vietnam from May 1967 
to May 1968, and the personnel records obtained confirm 
he was involved in the TET Counteroffensive.  
Unfortunately, however, the personnel records that were 
obtained do not indicate where he was assigned during 
the relevant time period in question.  So, on remand, 
his entire personnel file must be obtained to determine 
the unit to which he was assigned or attached during the 
alleged PTSD stressor.  Any relevant information should 
then be forwarded to the U. S. Armed Services Center for 
Unit Records Research (USASCURR) in an attempt to verify 
the alleged PTSD stressor(s).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Request all of the veteran's relevant 
service personnel records - including, 
in particular, any records pertaining to 
his duty assignments in Vietnam between 
January and March 1968, when he allegedly 
experienced the PTSD stressor at issue.

2.  Prepare a letter asking the USASCURR 
to provide any available information that 
might corroborate the veteran's alleged 
stressor in service.  In particular, we 
need any reports of mortar or sniper 
attacks on Camp Enari, Pleiku, Vietnam, 
between January 31, 1968 and February 7, 
1968.  Send USASCURR copies of the 
personnel records obtained that show the 
veteran's service dates, duties, and 
units of assignment, etc.  Specifically 
ask USASCURR or, if necessary, the 
National Personnel Records Center (NPRC) 
for any morning reports during this 
relevant time period.

3.  If there is at least one objectively 
confirmed stressor (or sufficient 
evidence of a combat stressor that does 
not need to be independently verified), 
schedule the veteran for a VA psychiatric 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD as 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  If so, the 
examiner is asked to also express an 
opinion as to whether the PTSD is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to the 
veteran's military service - and, 
specifically, to a confirmed stressor.  
(Note:  only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).

To facilitate making these 
determinations, the claims folder is to 
be made available to the examiner, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  A 
copy of this remand should also be 
provided.  All necessary diagnostic 
testing and evaluation should be 
performed, to include any psychometric 
testing deemed necessary, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

If an opinion cannot be rendered in 
response to these questions, please 
explain why this is not possible or 
feasible.  The examination report should 
be completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.



4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If benefits are not granted to 
his satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.   

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

